NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 15a0172n.06

                                         No. 14-3695
                                                                                     FILED
                         UNITED STATES COURT OF APPEALS                        Mar 05, 2015
                              FOR THE SIXTH CIRCUIT                        DEBORAH S. HUNT, Clerk


FIDENCIO XIMON-ROSALES,                               )
                                                      )
       Petitioner,                                    )
                                                      )   ON PETITION FOR REVIEW
v.                                                    )   FROM THE UNITED STATES
                                                      )   BOARD OF IMMIGRATION
ERIC H. HOLDER, JR., Attorney General,                )   APPEALS
                                                      )
       Respondent.                                    )



       BEFORE: GRIFFIN and STRANCH, Circuit Judges; STEEH, District Judge.*


       PER CURIAM. Fidencio Ximon-Rosales, a citizen of Guatemala, petitions through

counsel for review of an order of the Board of Immigration Appeals (BIA) dismissing his appeal

from a decision of an immigration judge (IJ) denying his application for cancellation of removal

under 8 U.S.C. § 1229b(b).

       Ximon-Rosales was born in Guatemala in 1983. He alleges that he has lived illegally in

this country since 1998.     When placed in removal proceedings in 2010, he applied for

cancellation, which the Attorney General may grant to an alien who has been continuously

present in this country for ten years and who can demonstrate that an exceptional and extremely

unusual hardship will be suffered by a qualifying relative if the alien is removed, among other

requirements. Id.


       *
         The Honorable George Caram Steeh III, United States District Judge for the Eastern
District of Michigan, sitting by designation.
No. 14-3695
Ximon-Rosales v. Holder

       After holding a hearing, the IJ determined that Ximon-Rosales had not demonstrated

either his continual presence in this country for ten years or that his U.S. citizen son would suffer

exceptional hardship if Ximon-Rosales were removed. The BIA agreed and dismissed the

appeal. Before this court, Ximon-Rosales argues that he was denied due process when the IJ did

not grant a continuance to allow him to submit additional corroborating evidence, although the

record shows that Ximon-Rosales did not request a continuance. Respondent asks the court to

dismiss the appeal for lack of jurisdiction, because the due process argument regarding the lack

of corroborating evidence does not apply to the otherwise unreviewable determination that

petitioner’s son will not suffer exceptional hardship.

       We lack jurisdiction to review a determination that the requisite hardship to a relative was

not established in an application for cancellation of removal; however, we have jurisdiction to

review questions of law. Ettienne v. Holder, 659 F.3d 513, 517-18 (6th Cir. 2011). Therefore,

Ximon-Rosales has framed his issue on appeal as that of a denial of due process. However, in

order to succeed on a claim of denial of due process, prejudice must be demonstrated. Warner v.

Ashcroft, 381 F.3d 534, 539 (6th Cir. 2004). Ximon-Rosales cannot show prejudice arising from

the denial of a continuance because he does not allege that he could produce or explain the lack

of corroborating evidence of exceptional hardship to his son. He simply made no argument that

his son would suffer anything other than the normal hardship from separation if he did not

accompany his father to Guatemala, or the typical inferior conditions if he did accompany him.

Therefore, this petition for review is denied.




                                                 -2-